Exhibit 10.1

 

AMENDMENT NO. 3

TO THE

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

This Amendment No. 3 (this “Amendment”) to the Amended and Restated Employment
Agreement is made as of December 15, 2009 by and among FGX International Inc., a
Delaware corporation (the “Company”), Alec Taylor, a resident of the State of
Rhode Island (the “Executive”) and FGX International Holdings Limited, a British
Virgin Islands corporation (“FGX Holdings”).

 

WHEREAS, the Company, the Executive and FGX Holdings are parties to a certain
amended and restated Employment Agreement dated as of December 19, 2006, as
amended as of December 5, 2008 and November 6, 2009 (the “Agreement”);

 

WHEREAS, Essilor International, a French Société anonyme (“Parent”), 1234
Acquisition Sub Inc., a Delaware corporation and an indirect wholly-owned
subsidiary of Parent (“Merger Sub”), and FGX Holdings propose to enter into a
merger agreement (that certain Agreement and Plan of Merger among Parent, Merger
Sub and FGX Holdings, dated as of December 15, 2009, the “Merger Agreement”)
that will (subject to the satisfaction of the terms and conditions of the Merger
Agreement) result in FGX Holdings becoming wholly-owned by Parent upon the
Closing (as defined in the Merger Agreement, the “Closing”) (the “Merger”);

 

WHEREAS, following the Closing, the Company desires to continue the employment
of the Executive on the terms and conditions stated herein;

 

WHEREAS, pursuant to and in accordance with Section 20 of the Agreement, the
Company, the Executive and FGX Holdings desire to amend the Agreement.

 

NOW, THEREFORE, in consideration of the foregoing promises and agreements
contained herein, and for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company, the Executive and FGX
Holdings agree as follows:

 

1.                                      This Amendment will become effective
upon its execution by each of the parties; provided, however, that this
Amendment will be null and void ab initio and of no further force or effect if
the Merger Agreement is terminated prior to the Closing or if, for any reason,
the Closing does not occur.  Capitalized terms not defined herein will have the
meanings ascribed to such terms in the Agreement.

 

2.                                      Section 3 of the Agreement is amended in
its entirety to read as follows:

 

“3.                                 Duties and Responsibilities. From and after
the Closing and during the Employment Period, the Executive shall serve as the
Chief Executive Officer of FGX Holdings and each of its subsidiaries. The
Executive shall report to the Corporate Senior Vice President, Strategic
Marketing and Innovation (the “Corporate SVP”) of Parent and shall perform such
duties and have such

 

--------------------------------------------------------------------------------


 

responsibilities and authority as are consistent with his position and customary
for the chief executive officer of a wholly-owned subsidiary and delegated to
him from time to time by the Corporate SVP. The Executive shall serve as a
member of the Board of Directors of FGX Holdings (the “Board”) during that
portion of the Employment Period during which FGX Holdings remains a privately
held company.  The Executive shall at all times perform his duties and
responsibilities honestly, diligently, in good faith and to the best of his
ability. The Executive shall observe and comply with all of the rules,
regulations, policies and procedures established by the Company and Parent from
time to time and all applicable laws, rules and regulations imposed by any
governmental or regulatory authorities from time to time. The Executive’s
employment by the Company shall be full-time and exclusive and the Executive
agrees that he will devote his full business time, attention and energies to the
performance of his obligations hereunder. Notwithstanding anything to the
contrary set forth herein, the Executive shall be permitted during the
Employment Period to (a) engage in charitable and civic activities, (b) serve as
a member of the board of directors of not more than two additional for profit
corporations and (c) manage his personal passive investments, provided (i) such
personal passive investments are not in a company or companies which engage in
any business which is similar to or competitive with the business which the
Company or any of its affiliates are engaged in or are then planning to engage
in, (ii) such investments represent the beneficial ownership of less than two
percent (2%) of any class of equity securities of any corporation having a class
of equity securities registered pursuant to the Securities Exchange Act of 1934,
as amended, which are publicly owned and regularly traded on any national
securities exchange or over-the-counter market, and (iii) neither the Executive
nor any group of persons including the Executive in any way, either directly or
indirectly, manages or exercises control of any such corporation, guarantees any
of its financial obligations or otherwise takes part in its business other than
exercising his right as a shareholder, and in the case of (a), (b) and (c), such
activities do not individually or in the aggregate interfere with the
performance of the Executive’s duties and responsibilities under this Agreement.
The Executive shall be based at the Company’s headquarters in Smithfield, Rhode
Island, subject to such travel to other geographic locations as may be necessary
to fulfill his obligations under this Agreement.”

 

3.                                      Section 4(b) of the Agreement is amended
in its entirety to read as follows:

 

“(b)                           Bonus. In addition to the Base Salary, the
Executive shall be eligible to receive an annual cash bonus on account of
services rendered by him during each calendar year during the Employment
Period.  In accordance with the Merger Agreement, the Board, in consultation
with the Executive, shall establish performance metrics (as such performance
metrics may be amended or modified in the sole discretion of the Board during
any calendar year to take into account any acquisitions, divestitures or
non-recurring items or any other fundamental corporate transactions or changes,
the “Performance Metrics”) to quantify the Company’s performance for any
calendar year during the Employment Period.  In

 

2

--------------------------------------------------------------------------------


 

the event that the Company meets or exceeds the annual Performance Metrics
established by the Board, the Executive shall be entitled to receive, in
addition to the Base Salary, a bonus equal to fifty percent (50%) of the Base
Salary paid to the Executive on account of such calendar year (the “Base
Bonus”). In the event that the Company exceeds the Performance Metrics for any
calendar year during the Employment Period, the Executive shall be entitled to
receive, in addition to the Base Salary and the Base Bonus, an additional bonus
to be determined by the Board (or the Compensation Committee thereof) in an
amount of up to fifty percent (50%) of the Base Salary paid to the Executive on
account of such calendar year (the “Additional Bonus”, and together with the
Base Bonus, the “Bonus”).  Subject to (i) the Executive remaining employed by
the Company on the date the Bonus is determined, or (ii) the Executive being
employed by the Company on the day immediately following the end of the
applicable performance period in the event that the Company terminates the
Executive’s employment without Cause, any Bonus payable to the Executive on
account of any calendar year shall be paid to the Executive on or before the
later of (x) March 15 of the year following the year for which the Bonus was
earned and (y) the date on which the Board has been able to determine within a
reasonable degree of certainty that the Performance Metrics have been met or
exceeded and the amount of the Bonus due Executive.

 

In addition to the Base Salary and Bonus, the Executive shall (i) participate in
the Company’s long-term incentive program on terms and conditions to be
established by the Board as soon as reasonably practicable following the
Closing, and (ii) be granted options, subject to approval by the board of
directors of Parent (the “Parent Board”), to purchase shares of Parent on terms
and conditions to be established by the Parent Board as soon as reasonably
practicable following the Closing.”

 

4.                                      Section 4(c) of the Agreement is amended
by deleting Section 4(c) in its entirety and redesignating Section 4(d) as
Section 4(c).

 

5.                                      Section 6(e) is amended in its entirety
to read as follows:

 

“(e)                            Mutual Agreement; Without Good Reason. The
parties may terminate the Executive’s employment with the Company hereunder upon
their mutual written consent.  The Executive may terminate the Executive’s
employment with the Company at any time without Good Reason on one hundred and
eighty (180) days’ prior written notice to the Company.”

 

6.                                      Clause (i) of the second sentence of
Section 6(f) of the Agreement is amended in its entirety to read as follows:

 

“(i)                               a material reduction or material adverse
change in the Executive’s authority, duties, job responsibilities or reporting
structure from those in effect on the date hereof; provided, however, that no
Good Reason shall exist solely as a result of the Company ceasing to be an
independent publicly held company and as

 

3

--------------------------------------------------------------------------------


 

a result of the change in the Executive’s reporting structure as a result of the
Merger;”

 

7.                                      Section 6(f)(v) of the Agreement is
deleted in its entirety.

 

8.                                      Section 7(b)iii) of the Agreement is
amended in its entirety to read as follows:

 

“iii)                             subject to the satisfaction of the obligations
enumerated in the immediately preceding paragraphs (i) and (ii), the Company
shall have no further obligation to the Executive.”

 

9.                                      Section 7(b)iv) of the Agreement is
amended in its entirety to read as follows:

 

“iv)                            All payments by the Company under this
Section shall be net of any tax or other amounts required to be withheld by the
Company under Section 4(c) of this Agreement.”

 

10.                                Section 7(b)v) and Section 7(b)vi) of the
Agreement are deleted in their entirety.

 

11.                                Section 8(a) of the Agreement is amended in
its entirety to read as follows:

 

“(a)                            Subject to Section 8(d), if the Executive’s
employment is terminated either by the Company without Cause, by the Executive
for Good Reason or because of the Executive’s death or Disability, in any case,
within twenty-four (24) months after a Change in Control (as defined in
Section 8(c)), the Executive shall be entitled to receive a supplemental bonus
payment (the “Change in Control Payment”) from the Company equal to two
(2) times the sum of (x) the Executive’s then current Base Salary plus (y) the
amount of the Base Bonus (as defined in Section 4(b) above) for the year in
which the Executive’s employment is terminated (determined without regard to
whether any Performance Metrics established by the Board pursuant to
Section 4(b) above are or were satisfied).  The Change in Control Payment shall
be paid to the Executive on the sixtieth (60th) day following the earlier of the
Executive’s separation from service (as defined in Section 409A) or the date of
the Executive’s death.  The Executive shall also be entitled to continuation of
medical, dental and vision benefits under Section 5(a) hereof at the same cost
to the Executive as is applicable to active employees of the Company until the
earlier of (x) the two-year anniversary of the date of the Executive’s
termination of employment and (y) the date on which the Executive is provided
comparable benefits from any other source (the “Continuation Coverage”);
provided, however, that the Company shall use commercially reasonable efforts to
provide such health insurance benefits through a third party insurer.  For
purposes of this Agreement, the amounts paid or contributed by the Company for
Continuation Coverage for the benefit of the Executive and, as applicable, the
Executive’s eligible dependents are referred to as the “Premium Payments”.  In
the event that the Company’s group health plan is or becomes subject to the
nondiscrimination rules of Section 105(h) of the Code, the Company’s obligation
to pay the premiums for Continuation Coverage will end, and the Executive will
become responsible for

 

4

--------------------------------------------------------------------------------


 

the timely payment of the full cost of maintaining his elected coverage and the
coverage for his eligible dependents until the end of the applicable
Continuation Period.  In such event, the Company will reimburse the Executive in
an amount equal to the Premium Payments that the Company would otherwise have
paid in accordance with Section 5(a) (“Premium Reimbursements”).  The Executive
acknowledges that any Premium Reimbursements will be treated for reporting
purposes as taxable income to the Executive.  The Executive will provide the
Company substantiation in reasonable detail of the premiums the Executive paid
within two calendar months after the premiums are paid.  Premium Reimbursements
under this Section 8(a) will be paid to the Executive in the calendar month
following the calendar month in which substantiation determined by the Company
to be adequate has been provided to the Company.  In no event will adequately
substantiated reimbursements be paid to the Executive later than the last day of
the calendar year following the calendar year in which the premium expense was
incurred.  The Executive will promptly notify the Company in writing if the
Executive becomes eligible for coverage under another group health plan prior to
the two-year anniversary of the date of the Executive’s termination of
employment.”

 

12.                                Section 8(b) of the Agreement is amended in
its entirety to read as follows:

 

“(b)                           (i)                                     Subject
to Section 8(d) and subject to the Executive remaining employed by the Company
on the second year anniversary of the Closing (the “Retention Payment Date”),
the Executive shall be entitled to receive, no later than five (5) business days
following the Retention Payment Date, an amount in cash equal to the Change in
Control Payment (calculated in accordance with Section 8(a) above) (the
“Retention Payment”).

 

(ii)                                  Notwithstanding anything to the contrary
in this Agreement, (x) in no event shall the Executive be entitled to receive
benefits under both Section 8(a) and Section 8(b) above and (y) in no event
shall the aggregate cash payment(s) to the Executive under this Section 8 be
less than $1,605,000.

 

(iii)                               Executive shall be provided the Continuation
Coverage with respect to any termination of his employment with the Company that
is effective as of or following the second year anniversary of a Change in
Control.”

 

13.                                Section 8(c) of the Agreement is amended in
its entirety to read as follows:

 

“(c)                            The parties hereby agree that the Closing will
constitute a “Change in Control” for purposes of this Agreement.”

 

14.                                A new Section 8(d) is added to the Agreement
as follows:

 

“(d)                           (i)                                     As a
condition precedent to receiving the Retention Payment or any payment pursuant
to Section 8(a), Executive shall execute a general release reasonably
satisfactory to the Company of any and all claims which Executive or his heirs,
executors, agents or assigns might have against the

 

5

--------------------------------------------------------------------------------


 

Company, its subsidiaries, affiliates, successors, assigns and its past, present
and future employees, officers, directors, agents and attorneys, except for
claims arising under this Agreement or any employee benefit plan (other than any
employee benefit plan providing a benefit in the nature of a severance benefit)
in which Executive participates or for any right to indemnification to which
Executive may be entitled as an officer and director of the Company (the
“Release”).

 

(ii)                                  In the case of the Release in respect of
the Retention Payment, a valid Release shall be delivered to the Company prior
to the Retention Payment Date; provided that the Company has provided Executive
a form of Release at least forty-five (45) days prior to the Retention Payment
Date.  Subject to the Company’s compliance with the previous sentence, the
Company shall have no obligations under Section 8(b) if Executive fails to
deliver a valid Release to the Company on or prior to the Retention Payment
Date.

 

(iii)                               In the case of the Release in respect of any
payment under Section 8(a), a valid Release shall be delivered to the Company
within sixty (60) days following Executive’s termination of employment; provided
that the Company has provided Executive a form of Release within seven (7) days
following the Executive’s termination of employment.  Subject to the Company’s
compliance with the previous sentence, the Company shall have no obligations
under Section 8(a) if Executive fails to deliver a valid Release to the Company
within sixty (60) days following Executive’s termination of employment.”

 

15.                                Section 19 of the Agreement is amended in its
entirety to read as follows:

 

“19.    Entire Agreement. This Agreement constitutes the entire understanding of
the parties and supersedes all prior agreements, understandings, arrangements,
promises and commitments, whether written or oral, express or implied, relating
to the subject matter hereof, and all such prior agreements, understandings,
arrangements, promises and commitments are hereby canceled and terminated.”

 

16.                                Section 21 of the Agreement is amended in its
entirety to read as follows:

 

“21.  Survival. Notwithstanding anything to the contrary in this Agreement, this
Agreement will terminate upon payment of the Retention Payment; provided,
however, that the provisions of Section 8(a) (but only to the extent
Section 8(a) relates to the Continuation Coverage), Section 8(b)(iii), Sections
9 through and including 17, and Sections 22, 24, 28 and 29 hereof shall survive
the termination or expiration of this Agreement.”

 

17.                                Section 22 of the Agreement is amended in its
entirety to read as follows:

 

“22.    Notices.  Any notice, request or other document required or permitted to
be given under this Agreement shall be in writing and shall be deemed given
(a) upon delivery, if delivered by hand, (b) three days after the date

 

6

--------------------------------------------------------------------------------


 

of deposit in the mail, postage prepaid, if mailed by U.S. certified or
registered, mail, or (c) on the next business day, if sent by prepaid overnight
courier service, in each case, addressed as follows:

 

(a)

 

If to Executive, to:

 

 

 

 

 

Alec Taylor

 

 

[Redacted]

 

 

[Redacted]

 

 

 

 

 

With a copy (which shall not constitute notice) to:

 

 

 

 

 

Alexander B. Buchanan

 

 

Waller Lansden Dortch & Davis, LLP

 

 

Nashville City Center

 

 

511 Union Street, Suite 2700

 

 

Nashville, Tennessee 37219-8966

 

 

Attn: Alexander B. Buchanan, Esq.

 

 

 

(b)

 

If to the Company, to:

 

 

 

 

 

FGX International Inc.

 

 

500 George Washington Highway

 

 

Smithfield, Rhode Island 02917

 

 

Attention: Chief Financial Officer

 

 

 

 

 

If to FGX Holdings, to:

 

 

 

 

 

FGX International Holdings Limited

 

 

500 George Washington Highway

 

 

Smithfield, Rhode Island 02917

 

 

Attention: Chief Financial Officer

 

 

 

 

 

in each case, with copies (which shall not constitute notice) to:

 

 

 

 

 

Skadden, Arps, Slate, Meagher & Flom LLP

 

 

Four Times Square

 

 

New York, New York 10036

 

 

Attn: Neil M. Leff, Esq.

 

 

 

 

 

Essilor International

 

 

147 rue de Paris

 

 

94227 Charenton-le-Pont

 

 

France

 

 

Attn: Carol Xueref

 

7

--------------------------------------------------------------------------------


 

 

 

Jones Day

 

 

222 East 41st Street

 

 

New York, New York 10017

 

 

Attn: Manan D. Shah, Esq.

 

Any party may change the address to which notice shall be sent by giving notice
of such change of address to the other parties in the manner provided above.”

 

18.                                Section 30 of the Agreement is deleted in its
entirety.

 

19.                                Except as expressly provided herein, no other
modifications or amendments to the Agreement are being made and, with the
exception of the amendment set forth herein, the terms and conditions of the
Agreement are hereby ratified and confirmed.

 

[Signatures Appear on Next Page]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

 

 

FGX INTERNATIONAL INC.

 

 

 

 

 

/s/ Anthony Di Paola

 

By: Anthony Di Paola

 

Title: Executive Vice President

 

 

 

 

 

FGX INTERNATIONAL HOLDINGS LIMITED

 

 

 

 

 

/s/ Anthony Di Paola

 

By: Anthony Di Paola

 

Title: Executive Vice President

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Alec Taylor

 

Alec Taylor

 

--------------------------------------------------------------------------------